1

2

3

4

5

6
                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
7                                        AT TACOMA

8    ANNA F. DANIELI,                                        )
                                                Plaintiff,   )
9                   vs.                                      )   No. 3:21-cv-05163-RSM
                                                             )
10   KING COUNTY, a municipal corporation; CITY              )   ORDER GRANTING KING COUNTY
     OF BELLEVUE, a municipal corporation; KING              )   DEFENDANTS’ MOTION TO
11   COUNTY HEARING EXAMINER; REGIONAL                       )   REMAND TO STATE SUPERIOR
     ANIMAL SERVICES OF KING COUNTY;                         )   COURT AND DENYING MOTION
12   GENE EDWARD MUELLER, and marital                        )   FOR SANCTIONS
     community; TIM ANDERSON, and marital                    )
13   community; and DOES 1-10,                               )
                                       Defendants.           )
14                                                           )

15
            This matter comes before the Court on King County Defendants’ Motion to Remand. Dkt.
16
     #13. The Motion is essentially unopposed. See Dkt. #17 (“The Plaintiff agrees with the King County
17
     Defendants that this case should be remanded to the Superior Court…”). Plaintiff, in Response,
18
     requests “payment of just costs and any actual expenses, including attorney fees, incurred as a result
19
     of the improper removal, pursuant to 28 U.S.C. §1447 and/or 28 U.S.C §1927.” Dkt. #17 at 2.
20
            Under 28 U.S.C. §1447(c), “an order remanding the case may require payment of just costs
21
     and any actual expenses, including attorney fees, incurred as a result of the removal.” The standard
22
     for awarding fees turns on the reasonableness of the removal. Martin v. Franklin Capital Corp., 546
23


     ORDER GRANTING KING COUNTY
     DEFENDANTS’ MOTION FOR REMAND TO
     STATE COURT AND DENYING SANCTIONS - 1
1
     U.S. 132, 141 (2005). Courts may award attorney’s fees under 28 U.S.C. §1447(c) where the removing
2
     party lacked an objectively reasonable basis for seeking removal. Id.
3
            Section 1927 provides that:
4
               Any attorney or other person admitted to conduct cases in any court of the
5              United States or any Territory thereof who so multiplies the proceedings in
               any case unreasonably and vexatiously may be required by the court to satisfy
6              personally the excess costs, expenses, and attorneys’ fees reasonably incurred
               because of such conduct.
7
     28 U.S.C. § 1927. Section 1927 sanctions require a bad faith finding. See Soules v. Kauaians For
8
     Nukolii Campaign Comm., 849 F.2d 1176, 1185 (9th Cir. 1988).
9
            The Court need not recite the underlying facts of this case. The King County Defendants
10
     removed this case “in an abundance of caution” after receiving a copy of a Second Amended
11
     Complaint that was never actually ruled on by the state court. Dkt. #1. These Defendants were
12
     concerned with violating the 30-day deadline for removal and how the deadline would interact with a
13
     notice of appeal filed by Plaintiff in the state court. All of this was transparent in King County’s
14
     removal notice. Legal research appears to have led defense counsel to believe receipt of a proposed
15
     amended complaint might trigger the start of the deadline. See Dkt. #20. These Defendants, realizing
16
     their error now, have moved for remand. The Court finds that, considering the entire record,
17
     Defendants were leaning on at least some objectively reasonable but ultimately losing bases for
18
     removal. Plaintiff has failed to demonstrate bad faith. This is not a case where an award of fees and
19
     costs under these statutes is warranted.
20
            The Court will also address two Motions filed by Plaintiff, a Motion for Relief of Deadline,
21
     Dkt. #16, which the Court now finds moot, and Plaintiff’s Motion for Sanctions under Rule 11, Dkt.
22
     #18. The Court finds that oral argument is unnecessary for this Motion.
23
            Rule 11 of the Federal Rules of Civil Procedure states, in pertinent part:

     ORDER GRANTING KING COUNTY
     DEFENDANTS’ MOTION FOR REMAND TO
     STATE COURT AND DENYING SANCTIONS - 2
1
                    By presenting to the court a pleading, written motion, or other
2                   paper—whether by signing, filing, submitting, or later advocating
                    it—an attorney… certifies to the best of the person’s knowledge
3                   information, and belief, formed after an inquiry reasonable under the
                    circumstances: 1) it is not being presented for any improper purpose,
4                   such as to harass, cause unnecessary delay, or needlessly increase
                    the cost of litigation; 2) the claims, defenses, and other legal
5                   contentions are warranted by existing law or by a nonfrivolous
                    argument for extending, modifying, or reversing existing law or for
6                   establishing new law; [and] 3) the factual contentions have
                    evidentiary support or, if specifically so identified, will likely have
7                   evidentiary support after a reasonable opportunity for further
                    investigation or discovery…
8
     Fed. R. Civ. P. 11(b). If the Court determines, after notice and a reasonable opportunity to respond,
9
     that the above rule has been violated, the Court may impose an appropriate sanction on any attorney
10
     that violated the rule or is responsible for the violation. Fed. R. Civ. P. 11(c)(1). A district court is
11
     vested with discretion whether or not to enter Rule 11 sanctions. See Cooter & Gell v. Hartmarx
12
     Corp., 496 U.S. 384, 405, 110 S. Ct. 2447, 110 L. Ed. 2d 359 (1990). “Rule 11 is an extraordinary
13
     remedy, one to be exercised with extreme caution.” Operating Eng’rs. Pension Trust v. A-C Co., 859
14
     F.2d 1336, 1345 (9th Cir. 1988).
15
            The Court finds that Plaintiff has failed to demonstrate a valid basis to enter Rule 11 sanctions
16
     against any of these attorneys. While it is true that removal was improper, the Court does not award
17
     Rule 11 sanctions every time an attorney makes a legal mistake. The Court has already determined
18
     that Defendants’ removal had at least some reasonable basis given the unique procedural facts of this
19
     case. Plaintiff has failed to demonstrate that the extraordinary remedy of Rule 11 is warranted,
20
     especially since, from this Court’s perspective, it is the first offense. Any alleged misconduct at the
21
     state court level is properly dealt with by that court.
22
            Having reviewed the above Motions, responsive briefing, and the remaining record, the Court
23
     hereby FINDS and ORDERS that:

     ORDER GRANTING KING COUNTY
     DEFENDANTS’ MOTION FOR REMAND TO
     STATE COURT AND DENYING SANCTIONS - 3
1
          1. The King County Defendants’ Motion to Remand to State Superior Court, Dkt. #13, is
2
             GRANTED, and the case is REMANDED to Pierce County Superior Court. Plaintiff’s
3
             request for fees is DENIED.
4
          2. Plaintiff’s Motion for Relief from Deadline and to Consolidate Motions, Dkt. #16, is
5
             DENIED AS MOOT.
6
          3. Plaintiff’s Motion for Sanctions under Rule 11, Dkt. #18, is DENIED.
7
          4. All remaining motions in this case are STRICKEN as MOOT.
8
          5. This matter is CLOSED.
9
          DATED this 30th day of April, 2021.
10

11

12

13
                                                A
                                                RICARDO S. MARTINEZ
                                                CHIEF UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23


     ORDER GRANTING KING COUNTY
     DEFENDANTS’ MOTION FOR REMAND TO
     STATE COURT AND DENYING SANCTIONS - 4
